Citation Nr: 1426865	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-17 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for arthritis of the lumbar spine and shoulders.

3.  Entitlement to service connection for depression, stress and memory loss.

4.  Entitlement to service connection for gastritis with ulceration, duodenitis and esophagitis due to reflux (claimed as ulcers).  

5.  Entitlement to service connection for irritable bowel syndrome (IBS) and diverticulitis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from August 1969 to January 1972, including service in Vietnam.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida (brokered to that RO by the RO in Montgomery, Alabama), and a June 2011 rating decision by the Montgomery RO.  

Following the hearing, the Veteran's attorney representative submitted documentation clarifying that the Veteran did in fact file a timely substantive appeal in response to an August 2013 statement of the case continuing the denial of the claim of service connection for IBS and denying TDIU stemming from a June 2011 rating decision.  

All documents on the Virtual VA paperless claims processing system and the VBMS have been reviewed and considered, including a copy of the April 2014 videoconference Board hearing presided over by the undersigned Acting Veterans Law Judge. 

The issues of entitlement to service connection for arthritis of the lumbar spine and shoulders, gastritis, IBS and diverticulitis, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The increased rating claim on appeal will be addressed in both the REASONS AND BASES and the REMAND section of this decision; although there is sufficient evidence at this point to make a partial grant on this claim, additional development remains warranted.


FINDINGS OF FACT

1.  For the entire period of this appeal, the Veteran's PTSD has been manifested by at least occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

2.  Depression, stress and memory loss are considered part of the Veteran's PTSD, and a separate disability rating for depression, stress and memory loss is not warranted.





CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD have been met for the entire pendency of this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  Depression, stress and memory loss are considered part of the PTSD grant and do not warrant a separate grant of service connection or evaluation.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 4.14 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A.	Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in April 2009, prior to the initial unfavorable adjudication in October 2009.  This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ noted the current appellate issues and the issue that needed clarification as to appellate status at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B.	Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  While VA records appear to be incomplete, this does not preclude the current determination because only a partial grant is being made with the PTSD claim, and the service connection claim is being denied as a matter of law under 38 C.F.R. § 4.14.  Records have been obtained that are related to the Veteran's disability claim with the Social Security Administration (SSA).  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations, the most recent of which was in August 2013.  The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion.  

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.	Increased Rating for PTSD

A.	Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

B.	Analysis

The Veteran's service-connected PTSD is currently evaluated at 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Pertinent to this appeal, a GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

After a review of the evidence, including the Veteran's testimony and written statements, the Board concludes that, while all of the examples representative of a 70 percent disability rating are not demonstrated, this is not a necessity.  Here, the type and degree of symptomatology contemplated for a 70 percent rating are more nearly approximated than the type and degree of symptomatology contemplated for the current 30 percent rating or even a 50 percent rating.  Based on the evidence, the Board finds that the Veteran's PTSD results in deficiencies in most of the areas of work, family relations, judgment, thinking, and mood.  The category of "school" is not applicable in this case.  As noted above, this alone is a basis for assigning a 70 percent rating without further discussion of the examples provided.  Nevertheless, regarding the examples set out in the rating criteria, the Board finds that the Veteran's symptomatology has been consistent with near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, and difficulty in adapting to stressful circumstances (including work or a work-like setting).

The most recent VA examination report, an August 2013 Disability Benefits Questionnaire for PTSD, found essentially mild symptoms of PTSD with a GAF of 65.  Nonetheless, the Board finds the extensive VA treatment record, replete with reference to a more severe manifestations of PTSD to include suicidal ideation, without plan or intent, seeing shadows on the periphery of his vision, depressed mood, dysphoric affect and mood despite consistent medical intervention and therapy, to be more compelling and probative as to the state of his PTSD.  In treatment records throughout the appeal period, his GAF scores were consistently reported as 45 or between 41 and 50.  His diagnoses included PTSD due to military trauma, depression and alcohol abuse secondary to PTSD.  The Veteran was hospitalized at a VA facility for over 21 days for exacerbation of his PTSD.  

Additionally, a June 2012 mental residual functional capacity questionnaire completed by a clinical psychologist (Ph.D.), in association with his SSA claim reflects the clinician's opinion that he had marked social functioning difficulty, repeated episodes of decompensation in work or a work-like setting and marked problems relating to supervisors and co-workers.  The clinician opined that the chronic and severe PTSD caused marked difficulty dealing with people.  It was noted that the Veteran had intrusive memories which interfered with his memory and concentration.  

Furthermore, the evidence weighs in favor of a determination that all of the Veteran's psychiatric symptoms present during the pendency of this claim, to include depression, stress and memory loss, are a result of his PTSD.  The Board notes that most of the providers and examiners have in essence opined as such.  Thus, the Board finds that the Veteran's depression, stress and memory loss are attributed to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

As noted above, the Veteran's symptomatology during the entire period on appeal has reflected occupational and social impairment in most areas as reflected in the treatment records.  The Board finds that the presence of his seeing shadows under certain circumstances as well as suicidal ideation as described in the record adds to the Board's impression that a rating higher than 50 percent is warranted. 

Thus, the examples set out in the rating schedule serve as a basis for assigning a 70 percent rating, as they are of the type and degree contemplated for such a rating.  In addition, as noted above, the Board finds that the combined effect of severe social impairment, severe occupational impairment, seeing shadows, depression, decompensation episodes, and suicidal ideation result in deficiencies in most of the areas of work, family relations, judgment, thinking, and mood.  This represents a partial grant of the benefit sought on appeal.  The question of whether an even higher evaluation, or an extra-schedular evaluation, will not be decided by the Board at this time, as further development is required upon remand.

III.	Service connection for depression, stress and memory loss

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

As noted above, service connection for PTSD has been established, with the Veteran's other claimed psychiatric findings determined to be part of that grant.  Pertinently, under 38 C.F.R. § 4.14, the evaluation of the same manifestation or disability under different diagnoses is to be avoided (i.e., "pyramiding").  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As noted above, all of the Veteran's manifestations of psychiatric problems, to include any depression, stress and memory loss, have been considered part and parcel of his PTSD.  The Board notes that depression, difficulty adapting to stressful circumstances and memory impairment have been noted in the treatment record in relation to the service-connected PTSD.  The Board has fully considered them in the assignment of the 70 percent rating set forth above.  The same criteria is utilized for PTSD as is utilized for the remaining psychiatric disorders, under 38 C.F.R. § 4.130, and to assign separate evaluations for these disorders would constitute the type of "pyramiding" that is precluded as a matter of law under 38 C.F.R. § 4.14).  The claim for a separate rating for any additional, separate disability of this nature is denied.  


ORDER

A 70 percent rating is granted for PTSD for the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits, with the question of whether a higher evaluation is warranted pending remand.  

Service connection for a separate disability of depression, stress and memory loss is denied.


REMAND

Additional development is needed as to the remaining claims prior to appellate review.  

As to the claim for entitlement to a TDIU, the Veteran should be scheduled for appropriate VA medical examinations regarding TDIU in light of the recent grant of increased rating for PTSD.  Additionally, updated VA treatment records should be obtained, as the Veteran testified in April 2014 that he had been receiving ongoing treatment at VA for PTSD.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As to the claim for service connection for arthritis of the lumbar spine and shoulders, the Board notes the claim has been characterized in this decision to include both shoulders, as the Veteran testified before the undersigned that the claim includes his left shoulder and has been mischaracterized over the years.  He also testified that he fell in Vietnam injuring his back and shoulders, but he sought no treatment as he was young at the time.  The Board finds his testimony credible.  Although the Veteran was provided an examination, it does not appear that his credible testimony was considered, nor does it appear that disability of both shoulders was considered.  On remand, the Veteran should be scheduled for appropriate VA medical examination in light of the recent testimony clarifying the nature of his claim and the circumstances of an in-service fall.  

As to his claims for service connection for IBS and diverticulitis, as well as the claim for gastritis with ulceration, duodenitis and esophagitis due to reflux (claimed as ulcers), the Veteran testified that he believes these are related to stomach problems that began in service and have remained since that time.  He testified that he has had the same recurring pains since service.  In essence, he also asserts in the record that these are somehow possibly related to his PTSD.  The Board notes that the VA examination of record did not find IBS but did note diverticulosis, and other private treatment records have noted gastritis with ulceration, duodenitis and esophagitis.  An opinion as to the etiology of any such relevant disability present during the pendency of the claim is required.  Under the circumstances, the Board finds that an additional examination should be performed to determine the etiology of any relevant condition of this nature found to be present during the pendency of the claim.  

Finally, as it appears that the Veteran is in fact receiving all of his treatment at VA, as noted in his April 2014 testimony, and updated VA treatment records should be obtained prior to the examinations.  Notably, the Veteran described ongoing PTSD treatment, including weekly group therapy sessions, during his hearing.  The most recent VA treatment records, contained in Virtual VA, were received in August 2013.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, dated since August 2013, and associate them with the claims folders.  

2.  Then, the Veteran must be afforded a VA medical examination to determine the nature and etiology of any currently present (1) arthritis of the lumbar spine and shoulders; (2) gastritis with ulceration, duodenitis and esophagitis due to reflux (claimed as ulcers); and (3) IBS and diverticulitis.  The claims file (including relevant Virtual VA records) must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

Based upon the examination results and the review of the record, the examiner must provide an opinion with respect to each of the claimed disabilities as to whether it is at least as likely as not (a 50 percent or greater probability) that it is (1) etiologically related to the Veteran's active service, or, in the case of the two claimed gastrointestinal disabilities, (2) caused or aggravated (i.e., permanently worsened) by his service-connected PTSD, or any medications taken for that disability.  For the purposes of the opinion, the examiner must presume that the Veteran is a reliable historian. 

The examiner is also requested to provide an opinion as to whether the service-connected PTSD, tinnitus, and left ear hearing loss preclude the veteran from securing or following a substantially gainful occupation.

The supporting rationale for all opinions expressed must be provided.

3.  After completing the development, as well as any other action deemed necessary, readjudicate the Veteran's five claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


